Citation Nr: 1207981	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity peripheral vascular disease.

2.  Entitlement to an initial compensable rating for left lower extremity peripheral vascular disease.

3.  Entitlement to an initial rating higher than 10 percent for anxiety disorder.

4.  Entitlement to service connection for cardiomyopathy/myocarditis as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which-in pertinent part, granted service connection for the disorders listed on the cover sheet with the initial ratings noted, all effective in June 2006.

The Veteran also contested the evaluation for his hypertension, and this matter was included on the July 2008 Statement of the Case, however, the Veteran did not list an increased rating for hypertension among the issues he wanted reviewed by the Board on his substantive appeal (VA Form 9), and this matter will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The Veteran submitted additional evidence in April 2011 for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

In July 2008, the Veteran claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  In his April 2011 submission of additional evidence and waiver of initial RO review, however, the Veteran withdrew the PTSD claim, and that matter will not be addressed by the Board at this time.  


FINDINGS OF FACT

1.  The Veteran does not have cardiomyopathy or myocarditis that is either related to active duty or a service-connected disability.

2.  Peripheral vascular disease of the left lower extremity does not cause claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  

3.  Peripheral vascular disease of the right lower extremity does not cause claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  

4.  For the period prior to February 12, 2011, the Veteran's anxiety disorder manifested with mild transient symptoms, with acute exacerbations during periods of significant stress which did not impair his occupational and social functioning.

5.  February 12, 2011, is the earliest date on which it is factually ascertainable that the Veteran's anxiety disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  Cardiomyopathy and/or myocarditis was not incurred or aggravated in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  The requirements for a compensable evaluation for right lower extremity PVD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code (DC) 7114 (2011).

3.  The requirements for a compensable evaluation for left lower extremity PVD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, DC 7114 (2011).

4.  The requirements for an evaluation higher than 10 percent for anxiety disorder for the period prior to February 12, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, DC 9413 (2011).

5.  Resolving all doubt in the Veteran's favor, the requirements for an evaluation of 30 percent, and no higher, for anxiety disorder are met, effective February 12, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, DC 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's increased rating claims arise from his disagreement with the initial evaluations following the grants of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As concerns the service connection claim, the requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the January 2007 rating decision, VA notified the Veteran in September 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the letter was time-compliant, it was not fully content-compliant, as it did not provide notice of how disability ratings and effective dates are assigned (in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This omission, however, was not prejudicial to the Veteran's pursuit of his claim.

Prior to issuance of the SOC, a September 2007 RO letter provided the Veteran full content-compliant notice.  Further, since the SOC notes a de novo review of the Veteran's claims, the timing defect of the VCAA notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).  The Board finds no prejudice from the initial content error, as the rating decision fully explained the reasons and bases for the denial of the service connection claim, and the Board denies the claim in the decision below, which moots any issue related to a disability evaluation or effective date.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts a failure to assist by VA.  He was provided the opportunity to present pertinent evidence and testimony throughout the claims process.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Secondary Service Connection

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran asserts he has developed a heart disorder due to his hypertension, and he asserts further that his private physician, Dr. R, diagnosed it.  

The February 2007 VA heart examination report reflects that the Veteran reported that he developed chest discomfort in 2002, and an echocardiogram ordered by Dr. R showed cardiomegaly.  Since then, the Veteran reported, he continued to experience intermittent episodes of chest discomfort, which he had not reported to a physician or gone to an emergency room for treatment.  The Veteran in fact reported he had not seen a physician for two years, and that his chest situation was stable.  The Veteran reported he fatigued easily and had shortness of breath on exertion.  He described his sensation as pressure when he lay on his chest or on bending.  The examiner observed the Veteran to be active and alert as he walked through the hall with normal posture and without distress.  Physical examination revealed heart sounds S1 and S2 were present, rhythm was regular, and there was no murmur.  Jugular venous distension, click, and rub, were absent.  Point of maximum impulse was at the 5th intercostal space.  Percussion and upper and lower lobe breath sounds were normal bilaterally.  Peripheral edema of 1+ was noted.
The examination report notes the Veteran received a full cardiac workup.  The Veteran achieved a workload of 9.2 METS on his stress test.  A multigated angiogram (MUGA) showed adequate biventricular function with contractile motion of both ventricles.  No wall motion abnormality was indentified.  An electrocardiogram showed normal sinus rhythm at 75 beats per minute.  Chest x-rays were read as having shown normal heart size.  An echocardiogram showed left ventricle ejection fraction was greater than 50 percent (64 percent).  The examiner noted that the extensive examination and workup revealed no objective evidence to sustain the presence of cardiomyopathy or myocarditis.  The cardiac MUGA showed cardiac chambers of normal size and a normal ejection fraction.  The examiner noted further that the stress test with Bruce protocol was negative for exercise-induced ischemic changes, and the electrocardiogram was without evidence of left ventricle hypertrophy.  As a result, the examiner opined there was no evidence to sustain a diagnosis of hypertensive heart disease.

The Board must assess the credibility and probative value of evidence and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is not required to automatically give it greater weight and may in fact reject it, as with any other medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Dr. R's treatment records include an echocardiogram report of January 2001 that reflects the test was interpreted as having shown an ejection fraction of 55 percent and left ventricle concentric hypertrophy.  The treatment notes reflect left ventricle hypertrophy in addition to hypertension.  On the other hand, a November 2003 mental examination report by a Dr. F reflects only hypertension in Axis III.  In a November 2004 report to another agency, Dr. R listed the Veteran's historical problem areas as hypercholesterolemia, arterial hypertension, and depression.  Dr. R made no mention of cardiomyopathy or myocarditis.  Dr. R indicated that physical and psychiatric disability precluded the Veteran from being able to work.  Thus, while a 2001 diagnostic test showed left ventricle concentric hypertrophy, Dr. R apparently did not deem it clinically correlated by his subsequent treatment of the Veteran.  There was no diagnosis of cardiomyopathy or myocarditis in Dr. R's treatment records 

A July 2004 VA hypertension examination report reflects a diagnosis of concentric hypertrophy of the left ventricle, but that report appears to be based on Dr. R's records discussed above.  It is not clear what testing was done at the time of the evaluation , and the Board finds the comprehensive 2007 VA cardiac workup the more persuasive evidence.

The Board finds that rendering a diagnosis of heart pathology is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a).  There is no evidence the Veteran has medical training.  Nonetheless, the Veteran's lay testimony may be competent evidence to show a diagnosis of a medical disorder if he is reporting a diagnosis by a medical professional, or his lay statements were contemporaneous with or relied on for a diagnosis.  See Jandreau, 492 F. 3d 1372.  In the Veteran's case his assertions have essentially related to the information in his private treatment records, as set forth earlier.  The Board has assessed and weighed those records as also discussed.  Therefore, the Veteran's lay assertions do not add to the weight the Board has given those documents.

In light of the above factors, the Board finds the preponderance of the probative evidence shows Wallin factor 1 is not shown, as the preponderance of the medical evidence shows that there is no currently diagnosed heart disorder of cardiomyopathy or myocarditis.  Thus, the benefit sought on appeal is denied.  38 C.F.R. § 3.310.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PVD and MDD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

PVD.

The May 2007 rating decision assigned the initial rating of the Veteran's bilateral lower extremity PVD under DC 7114, arteriosclerosis obliterans.  See 38 C.F.R. § 4.104.  Under this section, a minimum compensable evaluation of 20 percent is assigned for claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  (Emphasis added).   A 40 percent evaluation is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.

The February 2007 VA arteries examination report reflects the Veteran reported pain, numbness, and paresthesias, in both legs over the prior five years.  The Veteran reported further that exercise was precluded by the condition, and that he was not receiving current treatment for the disorder.  The report reflects that the Veteran is independent in his activities of daily living, and worked full time for VA as a clerk without any accommodations.  Physical examination revealed no varicose veins.  The examiner noted that the Veteran showed no changes in temperature of the lower extremities as compared to the rest of his body, and there were trophic changes in both lower extremities, and pulses were 1+ and symmetrical bilaterally.  No edema was noted.  A March 2007 arterial Doppler/Duplex study was interpreted as showing negative findings in the right lower extremity.  A simple plaque in the mid-portion of the left superficial femoral artery was shown.  There was no evidence of compromised flow or other abnormality.

The Veteran asserts that his private and VA medical records, including the VA examination, show not only claudication on walking more than 100 yards but also trophic changes in the skin.  Although the examiner at the 2007 VA examination noted the Veteran reported his condition precluded exercise, the examiner noted claudication after 20 to 30 minutes instead of in yards.  In addition to claudication or trophic changes, the rating criteria also require diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less for the minimum 20 percent rating, and 0.7 or less for the 40 percent rating.  As noted earlier, the examination report reflects that the vascular Doppler revealed no compromise in flow, and the Veteran's pulses were 1+ in both lower extremities.  Thus, the objective evidence on clinical examination show the Veteran's PVD does not meet or more nearly approximate the criteria for a compensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7114.  The Board finds the evidence of record shows no factual basis for a staged rating for any part of the initial rating period.

Anxiety Disorder.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under the applicable rating criteria, an acquired mental disorder that results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform daily tasks only during periods of significant stress; or, where symptoms are controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, DC 9413.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships, warrants a 50 percent rating.  Id.

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Reports of psychiatric examination and treatment frequently include a global assessment of functioning score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) provides that a global assessment of functioning (GAF) score includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The RO granted service connection for the Veteran's anxiety disorder as due to his service-connected hypertension.  The February 2007 examination report reflects that the Veteran reported he was married to his second wife, they have four adult children, and the Veteran enjoyed an excellent relationship with his family.  The Veteran denied the pursuit of any hobbies and any prior suicide attempts.  He reported private treatment for depression and anxiety from 2001 to 2003 by Dr. F.  The Veteran reported symptoms of anxiety of depression for which he sought treatment at his work place and at an emergency room in 2000, 2001, and in 2003.  The examiner noted the Veteran did not specify the frequency of his symptoms.  The Veteran denied the use of alcohol, tobacco, or illicit drugs.  He reported poor sleep due to the long drive to his work place, and frequent headaches.
Mental status examination revealed the Veteran as clean and appropriately dressed.  He was tense but cooperative, attentive, and guarded.  The Veteran's speech was clear and coherent, his affect constricted, and his mood was anxious and depressed.  The Veteran's attention was intact: he was able to do serial sevens and spell a word forward and backward.  He was oriented to person, time, and place.  Thought content and process were unremarkable.  There were no delusions; the Veteran understood the outcome of his behavior, and he understood that he had a problem.  The Veteran reported poor sleep due to his heart pressure and he felt tired, but he denied sleeping in the daytime.  The examiner noted that the Veteran did not exhibit any inappropriate behavior; there were no obsessive rituals or ritualistic behavior, panic attacks, or suicide or homicide ideation.  There were no hallucinations.  The Veteran was able to interpret proverbs appropriately.  Remote, recent, and immediate memory were normal.  The Veteran's impulse control was good, and the Veteran was able to maintain minimum personal hygiene.  The Veteran reported no loss time from work due to his mental disorder, and that he had worked at his current employment for 30 years.

The examiner diagnosed anxiety disorder not otherwise specified with depressive features and assigned GAF 75.  The examiner noted the Veteran's symptoms resulted in mild impairment of social and occupational functioning.

A GAF of 75 is in the range of 71 to 80, and indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.

The findings on clinical examinations show the Veteran's symptoms to more nearly approximate the assigned 10 percent rating.  A July 2007 report of Dr. F notes the Veteran presented in June 2007 with complaints of depressed mood, anxiety, sleep deprivation, feelings of loneliness, decreased concentration, and problems at work.  Dr. F's mental status examination revealed the Veteran was cooperative but very anxious and tremulous.  The Veteran complained of insomnia.  His speech was normal, and he was coherent, relevant, and logical.  There was no evidence of delusions or perceptual disturbances.  Mood was anxious, and affect was depressed.  Dr. F noted no evidence of suicide or homicide ideation, and the Veteran was alert and fully oriented.  Concentration was mildly impaired, and memory was preserved for all events.  Judgment was fair, and insight was superficial.  Dr. F diagnosed recurrent major depression with anxiety and noted that a generalized anxiety disorder should be ruled out.  Dr. F assigned GAF of 55/65.

Dr. F's mental status examination indicates the Veteran experienced an acute exacerbation of his symptoms, the lower GAF appears to represent this acute change in symptomatology.  A GAF of 65 for the Veteran's anxiety is in the range of 61 to 70, which is indicative of mild symptoms, and the GAF of 55 represents moderate symptoms.  It is noted that the Veteran continued to be employed full time.  

Dr. F submitted a report dated in September 2010.  Dr. F noted the Veteran had a sad facial expression, but he was relevant, logical, and coherent; and there were no perceptual disturbances.  The Veteran's mood was depressed, and his affect was constricted.  Dr. F noted that there were no suicidal or homicidal ideas, and the Veteran was alert and fully oriented.  Concentration was mildly impaired, judgment was fair, and insight was superficial.  Dr. F diagnosed PTSD and recurrent major depression, and assigned Global Assessment of Functioning 55/60.  Dr. F noted that the Veteran's major depression had responded poorly to treatment, and the diagnosed PTSD complicated the Veteran's treatment.  While the GAF represented a moderate symptom complex, the actual findings, including the lack of suicidal and homicidal ideas, the mild effect on concentration and the Veteran remaining well oriented represented no more than mild symptoms.  The evidence showed the Veteran worked full time, and he had not lost time from work.  Thus, the Board finds the Veteran's anxiety disorder more nearly approximated the assigned 10 percent rating for the period prior to February 12, 2011, as of the February 2007 rating examination.  38 C.F.R. § 4.1, 4.7, 4.10, 4.130, DC 9413.

The additional evidence the Veteran submitted were VA treatment records.  Those records note the Veteran's presentation in February 2011 via ambulance.  The emergency room entries, and the February 2011 Discharge Summary reflect that it appeared the Veteran had attempted to commit suicide via an overdose of his prescribed medication, Alprazolam.  The treatment records indicate further, however, that the Veteran adamantly denied having tried to commit suicide but only to induce sleep via the medication.  The summary reflects that the Veteran reliably denied that his intention was to kill himself when he took 2 Xanax 2-mg pills instead of the 6 that were initially reported.  The summary noted that the Veteran was prescribed Bupropion and Escitalopram, but the Veteran had not been using them for the two weeks prior to his admission.

During an inpatient interview the Veteran again adamantly denied a suicide attempt.  He told the interviewer, "I take my medicines to sleep, I did not have a suicide attempt."  The Veteran reported he was divorced, lived in his own house, had good communications with his adult children, and he worked for VA as a contract representative.  The interviewer noted the Veteran did not identify any social stressors that could exacerbate his mental health symptoms.

At discharge, the summary notes the Veteran reliably denied any suicide or homicide ideas or intent, as well as auditory or visual hallucinations.  The Veteran demonstrated no cognitive decline, and he was instructed on the proper use of medication.  The Axis I diagnoses at discharge were recurrent major depressive disorder without psychotic features, and PTSD.  GAF was assigned as 60.

While the additional evidence did not reflect a suicide attempt or ideation, it did establish that sleep impairment was a particularly bothersome symptom.  The Board notes that the treating VA psychiatrist did not include a generalized anxiety disorder among the Axis I diagnoses.  Nonetheless, resolving all reasonable doubt in the Veteran's favor, the Board finds anxiety disorder was showing signs of an increase in symptomatology.  38 C.F.R. § 4.3; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).  The Board further finds that, as of February 12, 2011, the earliest date on which it is factually ascertainable, the Veteran's anxiety more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and a 30 percent rating.  38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.3, 4.10, 4.130, 9413.

The Board finds a higher rating was not met or more nearly approximated, as the medical evidence of record shows the Veteran's symptoms were absent practically all of the symptoms of the 50 percent rating.  The Veteran maintains the ability to function independently and the ability to form and maintain effective relationships.  Finally, he continues to work full time.  Thus, his impairment of occupation functioning is only minimal.  The medical and other records reflect the Veteran did not report any lost time from his work.  Thus, the Board finds an issue of the propriety for referral for a higher rating on an extraschedular basis is not present.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In reaching this decision the Board considered the doctrine of reasonable doubt.  With the exception of a partial award of an increased rating for the anxiety disorder, the preponderance of the evidence is against the Veteran's claims, and, the 

doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Further, the Board has allowed a staged rating where indicated by the evidence.


      ORDER

An initial compensable rating for right lower extremity PVD is denied.

An initial compensable rating for left lower extremity PVD is denied.

An initial rating higher than 10 percent for anxiety disorder for the period prior to February 12, 2011, is denied.

An evaluation not to exceed 30 percent for anxiety disorder is allowed, effective February 12, 2011, subject to the law and regulations governing the award of monetary benefits.

Service connection for myocarditis and cardiomyopathy (heart disorder) as secondary to service-connected hypertension is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


